Citation Nr: 0904887	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  06-04 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.	Service connection for a skin disorder.  

2.	Service connection for a headache disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The veteran had active service from January 1968 to January 
1970.           

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in July 2003 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.  

The issue of service connection for a headache disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The medical evidence of record does not preponderate against 
the veteran's claim that he incurred a skin disorder during 
service.  


CONCLUSION OF LAW

The veteran's skin disorder was incurred in active service.  
38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
veteran's claim, the Board has determined that the evidence 
supports a grant of the benefits sought.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the veteran, and remand for such 
notice and/development would be an inefficient use of VA time 
and resources.  

II.  The Merits of the Claim to Service Connection for a Skin 
Disorder

The veteran claims that he incurred a skin disorder during 
service as a result of his exposure to Agent Orange, and to 
tropical conditions, in Vietnam.  In the July 2003 rating 
decision on appeal, the RO denied the veteran's claim.  For 
the reasons set forth below, the Board disagrees with that 
decision.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and who has 
one of the listed diseases under 38 C.F.R. § 3.309(e), shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113, 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft- tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  See 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii) (2008).  Moreover, 38 C.F.R. 
§ 3.309(e) also provides that the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  See 38 C.F.R. § 3.309(e), Note 2.  

In this matter, the record demonstrates that the veteran has 
a current skin disorder.  An October 2007 VA compensation 
examiner diagnosed the veteran with psoriasis and tinea 
pedis.  A September 2007 VA compensation examiner diagnosed 
the veteran with psoriasis and "[r]esiduals of jungle rot 
with chronic intermittent tinea pedis in both feet."  An 
April 2003 VA compensation examiner diagnosed the veteran 
with resistant psoriasis.  And private medical records and 
opinions - dated from 1993 to 2006 - note several diagnosed 
skin disorders such as psoriasis, tinea pedis, onychomycosis, 
basal cell cancer, seborrheic keratosis, lymphangioma, tinea 
corporis, dermatitis, folliculitis, and eczema.    

Nevertheless, the Board finds presumptive service connection 
for a skin disorder based on exposure to Agent Orange 
unwarranted under 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 
3.309.  Although the record demonstrates that the veteran 
served in the Republic of Vietnam in the late 1960s, none of 
the skin disorders he has is listed as a presumed disorder 
under 38 C.F.R. § 3.309(e).  Moreover, the record does not 
indicate onset of any of his skin disorders within the first 
year of his departure from Vietnam in 1969 - the earliest 
evidence of a skin disorder is found in private treatment 
records dated in 1993, approximately 23 years following 
discharge from service.  As such, the Board finds that the 
veteran is not entitled to a presumption of service 
connection based on exposure to herbicides during service.  
See 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

Nevertheless, even if a veteran is found not entitled to a 
regulatory presumption of service connection for exposure to 
herbicides, his claim of service connection must still be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).  
And on this basis, the Board finds service connection 
warranted.  

Direct service connection under 38 C.F.R. § 3.303 will be 
granted where the record demonstrates (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  

Again, the Board has found that the record demonstrates that 
the veteran has several skin disorders.  The first element of 
Pond is established, therefore.  

As to the second element of Pond - the Board finds that the 
evidence of record establishes that the veteran injured his 
skin during service in Vietnam, and that the second element 
of Pond is therefore established here.  Though the veteran's 
service medical records do not refer to a skin disorder, 
credible lay statements of record note the rigors of the 
veteran's service in Vietnam, particularly the effect his 
service had on his skin.  Fellow shoulders of the veteran 
detailed in several lay statements of record their day-long 
service in wet conditions in Vietnam, the wetness of their 
extremities for "24 hours a day," their trudging through 
swamps, rice paddies, and rivers, the way their feet would 
"get so raw" from "polluted water," and the post-service 
problems with fungus and rash disorders.  One lay statement, 
dated in April 2006, even specifically recalls the veteran's 
"constant skin rashes," which they referred to as "jungle 
rot."  

As to the issue of whether the veteran's in-service exposure 
to jungle conditions relates to any of his current skin 
disorders (i.e., the third element of Pond), the Board notes 
a division of opinion in the record.  The Board has reviewed 
the conflicting evidence and has noted certain strengths and 
weaknesses with each of the opinions.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (the Board must account for the 
evidence it finds persuasive or unpersuasive, and provide 
reasons for rejecting material evidence favorable to the 
claim).  

In support of the veteran's claims, the veteran's private 
treating dermatologist stated in a February 2004 letter that 
the veteran had chronic fungal infections on the hands and 
feet which had their onset in Vietnam as a result of 
"humidity and sweating."  See Bloom v. West, 12 Vet. App. 
185, 187 (1999) (supporting clinical data or other rationale 
should accompany medical opinion).  This specialist 
reiterated his opinion in an April 2006 letter, which states 
that "due to" the conditions of service in Vietnam, the 
veteran continued to have an ongoing fungal problem with his 
feet.  The September 2008 VA examiner related the veteran's 
tinea pedis of both feet to "residuals of jungle rot" 
moreover.  Collectively, these opinions indicate that the 
veteran's hand and foot skin disorders relate directly to the 
conditions of his service as described in the record by the 
lay statements noted above.  The Board finds the private 
opinions to be particularly probative, moreover, given the 
fact that they are rendered by not only a treating physician, 
but a specialist as well.  

In the medical nexus evidence against the veteran's claims, 
the October 2007 VA examiner found the veteran's skin 
disorders unrelated to service.  This examiner noted that the 
earliest evidence of record of a skin disorder is dated in 
1993, which is well after service.  See Bloom, supra.  As 
this examiner noted that the claims file had been reviewed 
prior to issuance of the report, the Board finds his insights 
to be of probative value as well.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (a medical opinion based on 
unsubstantiated history, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty needed for a service connection finding).

But, the Board notes weaknesses in each of these opinions as 
well.  Regarding the supportive opinions, the private 
specialist did not indicate that he reviewed the claims file 
prior to rendering his opinion, while the September 2007 VA 
examiner admitted that he did not review the claims file.  
See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board 
is not bound to accept a physician's opinion when it is based 
on the recitations of a claimant).  Regarding the negative 
October 2007 VA opinion, the Board notes that the examination 
and report were conducted by a non-physician, and that the 
opinion did not address the rationale offered in the private 
dermatologist's opinions - that the conditions of the jungle 
in Vietnam relate to the current skin disorders.  

Hence, given the various strengths and weaknesses of the 
medical evidence of record, the Board cannot find that the 
evidence preponderates against the veteran's claim.  As such, 
the Board cannot find that service connection is not 
warranted here.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) (to deny a claim on its merits, the evidence must 
preponderate against the claim).  This is an appropriate 
case, therefore, in which to grant service connection by 
invoking VA's doctrine of reasonable doubt.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for psoriasis of the hands 
and feet, and for tinea pedis of both feet, is granted.  


REMAND

Medical evidence of record demonstrates that the veteran has 
a headache disorder.  

In a February 2007 letter from the VA social worker treating 
the veteran's service-connected PTSD, it is indicated that 
the veteran's headache disorder may be related to his PTSD.  
Moreover, other medical evidence of record indicates that the 
veteran's headache disorder may be related to a combat-
related head injury he incurred during active service, for 
which he was service connected in November 2007.  

Based on this evidence, the Board finds VA compensation 
examination and opinion by a specialist appropriate here.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination with an appropriate 
specialist in order to determine the 
nature, severity and etiology of any 
headache disorder.  The claims file must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
veteran's complaints should be recorded 
in full.  

2.  The examiner should then advance an 
opinion on whether the veteran has his 
claimed headache disorder and, if so, 
whether such a disorder relates to the 
veteran's service-connected PTSD, or 
relates to the veteran's service-
connected shrapnel wound on his head.  
The examiner should provide a complete 
rationale for any conclusions reached.  

3.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


